﻿
Twenty-five years ago, following the attainment of its independence, Jamaica's first policy statement was made at the seventeenth session of the United Nations General Assembly, under the presidency of an illustrious citizens of Pakistan, Sir Zafrulla Khan, from the Group of Asian Countries. Today the presidency is in the able hands of a most distinguished representative of the German Democratic Republic. This is indeed testimony to the important contribution which the varying political, economic and cultural systems can bring to the global search for peace, development and stability.
My delegation congratulates you, Mr. President, and all the other officers on your election to the leadership of this Assembly. We anticipate that under your guidance there will be marked progress in the search for effective, durable solutions to some of the issues which confront us. The forty-first session of the General Assembly benefited from the expert leadership of Foreign Minister Choudhury of Bangladesh. We cannot overstate the value of his contribution to the achievements of that session and we commend him for it.
When we look at the statement we made at this rostrum 25 years ago we see that much the same issues remain. Of course, it would be too much to expect that within this arbitrary 25-year period, this quarter-century, human nature would have been so altered as to make conflicts and wars and social and economic problems disappear. In fact situations which demonstrate the persistence in the international community of a lack of respect for the principles of the Charter concerning the peaceful resolution of conflicts, non-aggression and the non-use of force or the threat of force continue to abound. Nevertheless there have been 
improvements. The world has also experienced vast political, economic, scientific and technological changes, some of which today challenge man to cope adequately with the accelerating pace of the convulsions surrounding him.
Today we contemplate a General Assembly agenda which is much larger than the one we looked at 25 years ago. Some of the items are new, but all concern the persistent effort to use this Organization and the forum it affords to deal with living on this planet. Whether defined in political, economic, social, cultural or technological terms, they are all fundamentally related to the basic question: how do we cope or how are we coping?
Today, after 2 5 years, the United Nations can proudly point to its record on decolonisation. Since 1962, when Jamaica and five other countries took their seats as States Members of this Organization, 4 9 others have broken the shackles of colonialism. This is a great achievement) yet we still have a little way to go. South Africa's continued defiance with respect to the independence of Namibia is a major blot on the record. South Africa has maintained its oppressive rule over Namibia the better to facilitate its plundering of Namibia's resources, in defiance of the international community. South Africa's policies are as unconscionable today as they ever were. Yet the failure to deal with them rests squarely on those countries whose policies have prevented the implementation of the enforcement measures possible under Chapter VII of the Charter.
Jamaica reiterates its call for Security Council action under Chapter VII to ensure the implementation of resolution 435 (1978).
We reaffirm our total rejection of the concept of linkage and restate our firm belief in the legitimacy of the struggle of the South West Africa People's Organization (SWAPO) , the sole authentic representative of the Namibian people. 
In 1962 Jamaica proposed to the General Assembly that an international year for human rights be declared. This was observed by the international community in 1968. Since 1962 much work has been undertaken in the United Nations system, resulting in the adoption and entry into force of several very important conventions for the promotion and protection of human rights. My delegation notes with satisfaction the work of the several committees established under the various human rights instruments and of the United Nations Commission on Human Rights. Nevertheless, flagrant violations of human rights continue in many regions of the world.
How can the world continue to tolerate the vicious system of apartheid - a gross example of human rights denied? For our 25 years as an independent country despite several changes of Government, our people have supported the Government's stance against the apartheid system. During those years we have seen the inhuman situation which is the result of this abhorrent system grow steadily worse as it claims the lives of thousands of innocent victims, including children; as it allows thousands, including children, to languish in jail without trial·, as it leaves further countless thousands, including children, both physically and emotionally maimed as it denies 2 5 million persons who constitute the black population some of their most fundamental human rights - thus seeking to impose on the majority population a kind of modern-day serfdom for which Pretoria's only justification is the colour of a person's skin.
We have seen the growing resentment and anger of an oppressed population. We have watched with deep concern as the situation has developed with a frightening inevitability to the point of explosion. We have seen the way in which this racist regime wilfully and cynically manipulates all efforts to negotiate a peaceful solution to the growing crisis. And we have watched with dismay as the international community has unanimously condemned the apartheid system but nevertheless has failed to agree on measures to bring that system to an end. But we have also seen the influence which economic pressure has on that regime and we maintain and remain convinced that the implementation of comprehensive mandatory sanctions is the only option for a peaceful solution of this intolerable situation. Strong and concerted international action against apartheid must match the international condemnation which is so freely expressed. 
The front-line States against which Pretoria has committed acts of aggression and sabotage must be able to rely on the effective solidarity of the international community as they seek to eliminate the dependence on their economic linkage with South Africa and improve their capacity to defend themselves against Pretoria's continuing aggression. The situation in Mozambique and Angola cries out for concerted international attention. Will this be just another General Assembly from which only strong anti-apartheid resolutions emerge?
From time to time we ask ourselves what is the use of the United Nations? But we know that whatever its shortcomings that the past years have revealed it is an indispensable institution. Whether in the Middle East, where the central issue of the right of the Palestinian people remains unfulfilled and the right of Israel to a peaceful existence within safe and secure borders must be assured, or in Kampuchea, or Afghanistan where we call for the withdrawal of foreign forces to enable the peoples to exercise fully their right to self-determination, the United Nations must have an increasing role to play. Jamaica continues to support an international conference under United Nations auspices to design a comprehensive settlement in the Middle East. The same is true of Kampuchea. In Afghanistan the untiring efforts of the Secretary-General and his representatives must continue to be supported by all.
In the Gulf Jamaica believes that the United Nations has an important role to play in the achievement of a peaceful solution. We support Security Council resolution 598 (1987) and the continuing efforts of the Secretary-General to fashion a settlement in the area. Jamaica is of the view that a cessation of the war between Iran and Iraq is a vital pre-condition for stability in the region and for peaceful passage of maritime traffic. It is therefore essential that both Iran and Iraq comply with the demands of the international community for a speedy solution to their conflict. We are encouraged to hope that violation of the territorial integrity of Chad will be put to an end soon now that the Organization of African Unity (OAU) has again become very actively involved.
In our region, the conflict of Central America did not exist in its present form 25 years ago. But the seeds were there. The longstanding social and economic disparities have given rise to conflicts into which, more recently, ideological differences have intruded. We have followed closely and have supported diplomatic initiatives to bring about a negotiated settlement acceptable to all the parties involved in that regional conflict. Time and time again our expectations have been dashed as an effective solution eluded these efforts. We were, however, encouraged by the Agreement signed on 7 August in Guatemala by the five Central American Presidents as a demonstration of their determination to resolve their differences through dialogue.
The Government of Jamaica wishes to commend the longstanding and painstaking efforts of the Contadora and Support Group and their contribution to this latest development, and also the role of President Arias of Costa Rica, whose proposal formed the basis for the Agreement. It is our hope that the parties to the Agreement will respect those commitments and that implementation will follow the agreed schedule. We urge the international community to support this endeavour to generate peace, stability and development in the region. In particular, we would urge all those States external to Central America and which have interests in the region, to support fully this noble endeavour and thus allow the Central American States to resolve their conflict without external intervention.
Whatever the regional conflict may be or wherever it is, one major issue overhangs us all, and that is the threat of nuclear war and the persisting race between the super-Powers to acquire more sophisticated nuclear weapons systems. The United Nations has been strenuous in its efforts to put a stop to this madness. In 1962 Jamaica expressed its concern at the escalation of the arms race. Today, 25 years later, the situation is infinitely more dangerous. We continue to urge and support the adoption of measures for the achievement of general and complete disarmament. We expressed our optimism at the news of the agreement between the two super-Powers to eliminate one entire class of nuclear weapons. This is a major event for the international community. But we should not be euphoric. There are still enough nuclear weapons to destroy civilization several times over. Hence, we must persist in maintaining the pressure on the nuclear Powers·. At the same time, the race for the accumulation of conventional armaments must not become a substitute for the race in nuclear weapons.
A few weeks ago the Conference on the Relationship between Disarmament and Development ended. We deeply regret that all States did not participate, but we believe that the message which emanated from the Conference will find a ready, positive response among peoples of the East and West, of the North and South.
The paradox of millions of dollars spent in weapons of mass destruction, in order to maintain peace and security, while millions of people remain in abject poverty and deprivation, cannot continue. We have had occasion to refer to new kinds of problems with serious international impact, among which were international terrorism, illicit trafficking in drugs and the debt crisis.
Jamaica condemns international terrorism whether it be state-perpetrated or from any other source. We are concerned and appalled by its random and destructive mature; by its ability to weave a web of fear, hostility and distrust among nations and peoples, thus gnawing away at the framework of peace, stability and good will which the United Nations has so painstakingly sought to develop. We are fully committed to the adoption of measures to eradicate international terrorism and will continue to support efforts to this end.
The international community has recognized the need to close ranks in the fight against drug abuse and the illicit traffic in narcotics. Conferences at global, regional and sub regional levels have fostered action by the large majority of States to wipe this evil from the face of the earth. Not only are we concerned about the irreparable damage to our people that can result from drug abuse, but we are gravely troubled by the security implications, as the illicit traffic is inevitably linked with international crime, which respects no frontier. The multilateral plans of action which resulted from the various conferences, in particular, the International Conference on Drug Abuse and Illicit Trafficking which was held earlier this year, reflect our commitment as sovereign nations to co-operation in the relentless struggle against drug abuse and illicit trafficking in drugs. We believe the development of international law, through the adoption of a convention on this matter, could greatly enhance this international campaign.
On the occasion of the twenty-fifth anniversary of our membership in the United Nations, my Government would have liked to be able to state unequivocally that considerable progress had been made in promoting the goals and principles of this Organization in economic development. Regrettably, we are unable to do so.
The challenge of development is even more pressing than it was 25 years ago when the world economy was vibrant. Despite the significant advances made during the last two decades in living standards to which the United Nations system has made valuable contributions the developing countries have been facing unprecedented economic difficulties in the 1980s. These difficulties threaten the economic and social gains made by, and the stability, of our States. 
Developing countries are being encouraged to pursue export-led growth but, at the same time, the very industrialized countries which encourage this path to growth are seeking to erect protectionist barriers around their own uncompetitive domestic industries. This leads to a reduction in the level of exports from developing countries to developed country markets, to a fall in foreign exchange earnings, and therefore to a reduction in the capacity to import goods necessary to sustain our economies. The imbalances within the world economy are thus perpetuated.
The new round of multilateral trade negotiations which was launched at Punta del Este, Uruguay, in September of last year, emerged in response to the overall continued deterioration in the international trading environment and the need to halt this trend by restoring international trade to agreed multilateral discipline. The contracting parties to the General Agreement on Tariffs and Trade (GATT), face new challenges as they negotiate a wide range of trade related issues during this round. Jamaica attaches much importance to these negotiations as we feel that agreed rules and principles, which seek to provide a stable, practical and secure international trading environment, not only help trade, but foster the climate for foreign investment.
The burden of external debt has now become the greatest obstacle to economic development. The gap between average living standards in developing countries and those in the developed world has widened and there are growing disparities between different parts of the developing world. We believe that our creditors are now fully aware of the need for creative and positive action on their part with a view to alleviating the situation.
The view that the external debt problems of developing countries would become manageable within a brief period is no longer realistic. The focus on short-term stabilization programmes supported by the International Monetary Fund and the rescheduling of bilateral obligations through the Paris Club and commercial debt directly with commercial banks have to be re-examined. New thinking must take into account the capacity to service the debt and the situation of small middle income countries with high debt service burdens and limited room for additional indebtedness. The resumption of a growth path must be a fundamental objective.
The Prime Minister of Jamaica has put forward a proposal which, we submit, can assist in co-ordinating and improving approaches to the debt crisis. The proposal is for a new type of policy-based lending programme which directly addresses the need for both debt service and secure economic growth. This facility, to be offered by multilateral financial institutions, would be conditioned on the basis of a targeted reduction of debt service ratios to sustainable levels over a programme period, geared to release sufficient disposable resources to achieve targeted growth. As a parallel programme, the Paris Club and commercial banks would also condition their multi-year rescheduling to the targeted debt service ratios.
We would welcome discussion on this proposal in the Second Committee, and we solicit the support of Members of the United Nations for what we are convinced is a useful and constructive initiative in the complex search for solutions. I am convinced that there is wide agreement that a solution to the debt problem will not only assist in improving the economies of developing countries, but will also form part of a broader solution of the problems which together contribute to the present stagnation of the world economy.
The seventh session of the United Nations Conference on Trade and Development (UNCTAD VII) which was recently held in Geneva, was eagerly awaited by the countries of the developing world. It presented an opportunity for the international community to seek concrete solutions to the many problems which beset the world economy. We looked to that forum for policies and measures which would revitalize development, growth and international trade and foster a more predictable and supportive environment.
UNCTAD VII was not the resounding success for which we had all hoped. The decisive action that the current world economic situation required was not forthcoming. However, it was an important advance in multilateralism and interdependence. It was a renewed commitment to UNCTAD. The international community recognized that the four-yearly UNCTAD conferences continue to provide an opportunity for frank and useful discussions of development issues. The final act of UNCTAD VII, that consensus document which brings together the assessment of world economic trends, policies and measures in the areas of resources for development, commodities, international trade and special measures for the least developed countries, will remain an important policy document for implementing reforms to the international economic and financial systems.
Jamaica remains fully committed to multilateralism and will continue to play a positive role in the programmes and projects sponsored by the institutions of the United Nations. We expect that these programmes will complement those introduced at the national and regional levels. We believe that our efforts, coupled with those introduced and developed by the wider international community, will assist us in achieving our national goal of a better life for our people in a peaceful, secure and stable international environment.
We note with great satisfaction that major progress has been made in the Preparatory Commission for the International Sea-Bed Authority on the problem of overlapping claims. This good news should help to convince the remaining doubters about the viability of the regime that the members of the international community fashioned by consensus. We expect the meeting in December to be successful. It continues to be our hope that ratification of the Convention will move speedily along.
Jamaica recognizes that the United Nations can be effective only to the extent to which we, the Member States, seek to make it so. There have been recent indications of a disposition to do that. We are encouraged by this. The United Nations is all of us. We all share the responsibility to use it to help make a better world.
